Citation Nr: 0007010	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for a shoulder disorder.

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

5.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to August 
1986. 

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


FINDINGS OF FACT

1.	The veteran has not presented claims of entitlement to 
service connection for back and shoulder disorders that are 
plausible or capable of substantiation. 

2.	In November 1992, the RO denied service connection for 
residuals of a head injury, including headaches and an 
acquired psychiatric disorder.

3.	Evidence submitted since the November 1992 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for residuals of a head injury, migraine headaches 
and an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.	The claims of entitlement to service connection for back 
and shoulder disorders are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.	The November 1992 rating decision, which denied claims of 
entitlement to service connection for residuals of a head 
injury, migraine headaches and an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991).

3.	New and material evidence has not been submitted since the 
November 1992 rating decision to reopen the claims of 
entitlement to service connection for residuals of a head 
injury, migraine headaches and an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran is claiming entitlement to service connection for 
back and shoulder disorders.  The legal question to be 
answered initially, however, is whether he has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in their development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claims for service connection for back and 
shoulder disorders are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999). 
 
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, the service medical records show that in 
August 1984, the veteran was struck by an automobile while 
riding a moped, and he suffered a fracture dislocation of his 
right ankle.  The service medical records are, however, 
negative for any findings, treatment, or diagnosis of either 
a back or shoulder disorder.    

A September 1986 VA examination was negative for complaints 
or findings regarding either a back or shoulder disorder. 

Further, post-service medical records reveal that the veteran 
does not currently suffer from either a back disorder or a 
shoulder disorder.  In this respect, the post-service medical 
evidence of record does not offer current diagnoses of either 
a back or a shoulder disorder.  As a well-grounded claim 
requires competent evidence that the claimant actually has 
the disabilities in question, the Board must conclude that 
the veteran has failed to fulfill his statutory burden.  
Rabideau Derwinski, 2 Vet. App. 141, 144 (1992).  Moreover, 
even assuming that the appellant has back and shoulder 
disorders, the record provides no competent evidence linking 
either disorder to the veteran's military service. 
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claims that he has back and shoulder disorders 
that are related to service, the Board finds that he has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims were well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefits sought on appeal are denied.  

II.  New and Material Evidence Claims

The original claims for service connection for residuals of a 
head injury, migraine headaches and an acquired psychiatric 
disorder were denied by a November 1992 rating decision.  
That decision was predicated on findings that the residuals 
of a head injury, including chronic headaches and an acquired 
psychiatric disorder were not incurred or aggravated by 
service, but rather were due to a head injury the veteran 
sustained as a child.  As a timely appeal was not perfected, 
the November 1992 rating decision is final and may not be 
reopened on the same factual basis.  38 U.S.C.A. § 7105.  A 
claim that is final may be reopened through the submission of 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

In respect to the veteran's claims for residuals of a head 
injury, migraine headaches, and an acquired psychiatric 
disorder, the evidence of record at the time of the November 
1992 rating decision consisted of service medical records, VA 
examination records, dated in September 1986 and October 
1992, a September 1992 VA X-ray study, and a VA hospital 
medical record for treatment received from April to May 1992. 

The service medical records show that in an undated problem 
summary list, the veteran was reported to have undergone 
drainage for a subdural hematoma in 1970.    In the veteran's 
June 1982 Report of Medical History for entrance into the 
service, he reported that he had suffered from a head injury.  
He was noted to have undergone surgery for a sub dural 
hematoma in 1970 at the age of five.  In the physician's 
summary section, the veteran was reported to have suffered 
from a mild contusion at the age of 5.  As noted above, the 
veteran was struck by an automobile while riding a moped in 
August 1984.  At that time the veteran suffered a head 
injury, but did not require any specific medical treatment 
for the injury.  The remainder of the service medical records 
are negative for any findings, treatment or diagnosis of 
residuals of a head injury, migraine headaches, and/or an 
acquired psychiatric disorder

The September 1986 VA examination report does not relate to 
the veteran's residuals of a head injury, migraine headaches, 
and an acquired psychiatric disorder to service.  

Post-service, the veteran was diagnosed in May 1992 with a 
psychotic disorder with depression and a post-traumatic head 
injury with mental slowing.  This diagnosis followed the 
veteran reporting that he sustained "several injuries to the 
head and mental trauma while in Lebanon."  

A September 1992 X-ray study revealed some lucency of the 
geographic configuration through the right temporal parietal 
areas.  

On VA examination in October 1992, the examiner stated that 
the veteran's current residuals were, if anything, due to the 
head injury during childhood.  There was no evidence that the 
alleged head injury in 1984 (in the service) caused his 
present organic dysfunction.  The computed tomography scan 
revealed no evidence of any brain tissue loss, tumors or 
other abnormalities.  In all probability, there was no 
relationship between the injury sustained in 1984 to his 
head, which appeared to be minimal to his present problem.  
The diagnosis was rule out organic brain syndrome (mood and 
thought disorder).  

Since the November 1992 rating decision, the veteran has 
submitted the following additional evidence for consideration 
with respect to his residuals of a head injury, migraine 
headaches, and an acquired psychiatric disorder:  (i) a 
February 1993 Social Security Administration decision; (ii) 
VA hospital medical records, covering treatment from October 
1993 to January 1998, (iii) VA outpatient treatment records, 
dated from May 1997 to November 1997, and (iv) statements by 
the appellant and his service representative in support of 
his claim.  

With respect to the veteran's claim for an acquired 
psychiatric disorder, after carefully considering the 
evidence submitted since the November 1992 RO decision, in 
light of evidence previously available, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.  In this regard, the evidence 
submitted since the last final RO decision records the 
veteran's complaints of an acquired psychiatric disorder.  
Further, it documents the appellant's contention that his 
symptoms began in service and offers a current diagnosis for 
an acquired psychiatric disorder.  The treatment reports, 
however, do not address the etiology of the veteran's claimed 
disability beyond simply recording what the appellant himself 
reported.  In this regard, it must be recalled that before 
service connection may be granted there must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, as there remains no competent evidence linking 
an acquired psychiatric disorder to service, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.

The appellant has suggested that his acquired psychiatric 
disorder is due to his service.  While the statements from 
the veteran are new, they are immaterial because they are not 
a competent basis upon which to suggest that the appellant's 
military service caused or aggravated his disorder.  Lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, he cannot provide the required medical 
nexus between an acquired psychiatric disorder and service.  
Lee v. Brown, 10 Vet. App. 336, 339 (1997).  Hence, his 
opinion is insufficient to reopen this claim.  

Therefore, the Board finds that competent evidence of a nexus 
between an acquired psychiatric disorder and service still 
has not been provided, and hence, the evidence submitted 
since the last final decision is not new and material.  See 
Hodge v. West, 155 F.3d 1356 (1998).  The benefit sought on 
appeal must be denied.

Finally, after carefully considering the evidence submitted 
since the November 1992 RO decision, in light of evidence 
previously available, the Board is compelled to find that the 
veteran has not submitted evidence which is new and material 
with respect to his claims for residuals of a head injury and 
migraine headaches.  In this regard, since the last final RO 
decision the evidence records the veteran's complaints of 
head injury residuals and migraine headaches.  This, however, 
does not offer any competent evidence of either a current 
disability, or evidence that either disorder is related to 
service.  A well grounded claim requires competent evidence 
that the claimant actually has the conditions/disorders in 
question, and competent evidence that the disorders are 
related to service.  Therefore, the Board is constrained to 
conclude that the veteran has failed to fulfill such 
statutory burden.  Epps.  Hence, the Board holds that the 
veteran has not submitted new and material evidence.  His 
claims are not reopened.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claims.  
See Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claims, and 
an explanation why his current attempt to reopen the claims 
must fail.

Finally, the benefit of the doubt doctrine does not need to 
be applied in this case because the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for a back disorder and a shoulder 
disorder is denied.

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for residuals 
of a head injury, migraine headaches, and an acquired 
psychiatric disorder, the appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

